RENDERED: JANUARY 22, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0459-MR


ARMANDO RIVERA HERNANDEZ                                          APPELLANT


                 APPEAL FROM GRAVES CIRCUIT COURT
v.               HONORABLE TIMOTHY C. STARK, JUDGE
                        ACTION NO. 20-CI-00028


MAYFIELD CONSUMER
PRODUCTS, LLC; UKNOWN
DEFENDANTS; AND DAVID BURCH                                        APPELLEES



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

DIXON, JUDGE: Armando Rivera Hernandez appeals the order dismissing his

complaint against Mayfield Consumer Products, LLC (“MCP”), unknown

defendants, and David Burch, without prejudice, entered on March 20, 2020, by
the Graves Circuit Court. After careful review of the briefs, record, and the law,

we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             Hernandez is a resident and citizen of Puerto Rico. He was recruited

from his home in Puerto Rico and moved to Kentucky to work for MCP, beginning

in the summer of 2019. Both Hernandez and MCP signed a work agreement.

Article 10 of the agreement addresses its enforcement. In pertinent part, it

provides:

             1. If the WORKER has any complaint in relation to the
             application or interpretation of the terms of this
             Agreement, the Secretary of Labor and Human
             Resources of Puerto Rico will process the complaint
             under the procedures provided for in 29 LPRA 531. The
             EMPLOYER recognizes the authority of the Secretary of
             Labor to ensure faithful compliance with the terms and
             conditions under this Agreement and retains any other
             authority or duty conferred by law or regulation.

             2. The EMPLOYER recognizes the Secretary of Labor
             or his authorized representative may represent
             WORKERS for all purposes arising out of or in
             connection with contracts to be executed and the labor-
             management relationship between WORKERS and the
             EMPLOYER. The right of representation includes the
             right of the Secretary or his authorized representative to
             visit WORKERS in their place of residence or workplace
             and verify employment conditions.

             3. If the WORKER has returned to Puerto Rico, and
             wishes to establish a claim or complaint, he shall register
             the same with a local office of the Employment Service.


                                         -2-
(Emphasis added.)

                Shortly after Hernandez began employment with MCP, on August 2,

2019, Burch, MCP’s Chief Financial Officer, sent a text message stating, “We are

working diligently to clean up the epileptic, obese, pregnant, and special needs

issues[.]” Hernandez’s employment with MCP was subsequently terminated, and

he returned to Puerto Rico.

                Hernandez filed his complaint on January 30, 2020, claiming his

termination “was based upon the fact that [he] is overweight, and for no other

legitimate reason.” Hernandez’s complaint alleged violation of the Kentucky Civil

Rights Act (KCRA),1 the Kentucky Equal Opportunities Act (KEOA),2 and KRS

337.420.

                MCP and Burch filed a motion to dismiss for improper venue

pursuant to CR3 12.02(c). Hernandez responded to this motion, and MCP and

Burch replied to his response. After reviewing the language of the parties’ contract

and hearing arguments of counsel, the trial court determined the forum selection

clause was conscionable, reasonable, valid, and enforceable. Consequently, the




1
    Kentucky Revised Statutes (KRS) Chapter 344.
2
    KRS 207.130 to 207.230.
3
    Kentucky Rules of Civil Procedure.

                                             -3-
trial court dismissed Hernandez’s complaint without prejudice. This appeal

followed.

                          CONTRACT INTERPRETATION

                Hernandez first argues that the agreement expired by its own terms at

the time his employment with MCP terminated. This assertion is not borne out by

the record. Article 2 of the agreement provides it “shall continue in full force and

effect from the date of its signed [sic] until the termination date of employment

unless terminated sooner or extended in accordance with the provisions of this

Agreement.” (Emphasis added.) Article 10, concerning agreement enforcement,

clearly contemplated that workers who had returned to Puerto Rico may wish to

establish a claim or complaint, and addressed where those claims “shall” be

registered: with a local office of Employment Service.

                “A fundamental rule of contract law holds that, absent fraud in the

inducement, a written agreement duly executed by the party to be held, who had an

opportunity to read it, will be enforced according to its terms.” Conseco Fin.

Servicing Corp. v. Wilder, 47 S.W.3d 335, 341 (Ky. App. 2001). Hernandez

neither alleges fraud in the inducement nor denies the terms of the contract or that

he signed it.

                Additionally, “‘in the absence of ambiguity a written instrument will

be enforced strictly according to its terms,’ and a court will interpret the contract’s


                                           -4-
terms by assigning language its ordinary meaning and without resort to extrinsic

evidence.” Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky. 2003) (citations

omitted). It is also well-settled that “[t]he construction and interpretation of a

contract, including questions regarding ambiguity, are questions of law to be

decided by the court.” First Commonwealth Bank of Prestonsburg v. West, 55

S.W.3d 829, 835 (Ky. App. 2000). Because the construction and interpretation of

a contract is a matter of law, it is reviewed under the de novo standard. Nelson v.

Ecklar, 588 S.W.3d 872, 878 (Ky. App. 2019), review denied (Dec. 13, 2019).

             Here, the terms of the contract were clear and unambiguous. Article

10 dictates that claims made after a worker’s return to Puerto Rico shall be

registered with a local office of the Employment Service. The trial court correctly

found no genuine issue of material fact regarding where the complaint should be

brought and correctly interpreted the contract. Thus, the trial court did not err in

dismissing Hernandez’s complaint as a matter of law.

             Hernandez next argues that the agreement does not contain an

exclusivity provision relating to forum selection/venue. Again, this claim is not

borne out by the record. Article 10 of the agreement clearly provides: “If the

WORKER has returned to Puerto Rico, and wishes to establish a claim or

complaint, he shall register the same with a local office of the Employment

Service.” (Emphasis added.) This provision is clear and unambiguous. Thus, the


                                          -5-
trial court correctly interpreted the contract and did not err in dismissing

Hernandez’s complaint as a matter of law.

             Nevertheless, Hernandez contends he should be able to bring his

discrimination claims separately from his contract claims. In Kentucky Farm

Bureau Mut. Ins. Cos. v. Henshaw, 95 S.W.3d 866, 867-68 (Ky. 2003), the Court

held otherwise, stating:

             As there is only private interest at issue here, this case
             bears greater similarity to Prezocki [v. Bullock Garages,
             Inc., 938 S.W.2d 888 (Ky. 1997)] than to Red Bull
             [Associates v. Best Western Intern., Inc., 862 F.2d 963
             (2d Cir. 1988)]. As in Prezocki, the rights of the parties
             in this case arose from a private contract and unlike Red
             Bull we discern no public interest in need of vindication.
             Although, Henshaw’s claim was brought under the
             Kentucky Civil Rights Act, KRS 344.010, et seq., the
             relationship between the parties was of a consensual
             origin. Without the contract, which defined the parties’
             rights and liabilities, there would have been no
             relationship and no basis upon which to claim an age-
             based civil rights violation. As the contract established
             the relationship between the parties, and as there is a
             probability that it will influence any subsequent
             litigation, enforcement of the choice-of-venue clause is
             not unreasonable.

The same logic applies here. Hernandez’s claims arise from the parties’ contract.

Even so, Hernandez urges us to follow McNeal v. Armour and Co., 660 S.W.2d

957 (Ky. App. 1983), which was decided by another panel of our court—rather

than the Supreme Court of Kentucky—prior to Henshaw. Henshaw clearly has

greater weight of authority; therefore, we follow it rather than McNeal.

                                          -6-
           FORUM SELECTION CLAUSE AND DISCRIMINATION

               Hernandez also contends that because discrimination took place in

Kentucky, his case must be pursued in Kentucky because its discrimination laws

do not have extra-territorial application.4 Hernandez further contends public policy

requires that venue lie in the Graves Circuit Court. However, this case concerns

the trial court’s dismissal for improper venue pursuant to CR 12.02(c). The trial

court determined, as a matter of law, that the forum selection clause was valid and

enforceable. Consequently, it matters not whether issues of fact existed but, rather,

whether the trial court correctly upheld the forum selection clause. Because only

questions of law are involved, our standard of review is de novo. Scott v. Forcht

Bank, NA, 521 S.W.3d 591, 594 (Ky. App. 2017).

               In Kentucky, a forum selection clause is generally given effect unless

it is unfair or unreasonable. Prudential Res. Corp. v. Plunkett, 583 S.W.2d 97, 99

(Ky. App. 1979) (adopting RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 80

(Am. Law Inst. 1971)). “[I]f suit in the selected forum would be unfair or

unreasonable, the clause will not be enforced.” Id. A party challenging a prima

facie valid forum selection clause must present countervailing evidence that the

selection of forum resulted from misrepresentation, duress, abuse of economic


4
  Because Hernandez has not demonstrated that he is entitled to relief under Kentucky’s
discrimination laws for the reasons discussed herein, we need not address the merit of his
argument concerning extra-territorial application.

                                               -7-
power, or other unconscionable means. Prezocki, 938 S.W.2d at 889. Hernandez

has neither alleged such nor presented any such evidence.

             Determining whether a forum selection clause is unreasonable

requires consideration of the inconvenience created by holding the trial in the

specified forum, the disparity of bargaining power between the two parties, and

whether Kentucky maintains a minimal interest in the lawsuit. Prudential, 583

S.W.2d at 99-100. Hernandez claims the trial court prematurely dismissed his

claims as he was “not afforded any opportunity to conduct any factual

development in this regard.”

             However, the trial court observed:

             The claim arises out of the contract, and therefore the
             claim must be enforced pursuant to the contract. The
             Court now comes down to the issue of whether the
             enforcement would be unreasonable or unjust . . .
             whether enforcement would be so inconvenient that the
             party is deprived of his day in court.

             In looking at the inconvenience, the contract clearly
             contemplated a return of the employee to Puerto Rico. It
             is anticipated that the employee would either have to
             return to Kentucky to litigate his claim, or that proof
             would have to be taken here to be introduced in Puerto
             Rico. Some inconvenience is going to be involved either
             way. This is not a motion to remove the case based on
             forum non convenience [sic]. It appears that the issue
             was contemplated and addressed, and that the contract
             gave consideration to difficulties in litigating in the
             employee’s home jurisdiction after his return.




                                         -8-
ROA5 285-86. We agree.6 In fact, the hardship (or unreasonableness) would

appear to fall on MCP rather than Hernandez. However, MCP chose to bear that

burden.

               Moreover, Kentucky has little or no interest in the outcome of this

dispute. Hernandez is neither a Kentucky citizen nor a resident. Even so, obesity

alone is not a protected class under the KCRA or KEOA. KRS 344.040(1)



5
    Record on Appeal.
6
  Although the dissent suggests we should remand this matter to the trial court to conduct an
evidentiary hearing to determine whether the forum election clause was reasonable as was done
in Prezocki, the case herein is more factually and legally similar to Hayden v. CMH Homes, Inc.,
No. 2002-CA-000121-MR, 2003 WL 1228084 (Ky. App. Jan. 31, 2003). In Hayden, another
panel of our Court affirmed the trial court’s grant of a motion to dismiss/motion for summary
judgment because the Haydens failed to demonstrate how the forum-selection clause is
unreasonable. That panel observed:

               the forum-selection clause found in Prezocki was noticeably
               different from the forum-selection clause in the case sub judice.
               The forum-selection clause in Prezocki mandated that the “contract
               shall be governed by the laws of the State of Illinois, both as to
               interpretation and performance.” In addition, it provided that “[a]ll
               matters relating to the validity, construction, interpretation and
               enforcement of this contract shall be determined in the . . . State of
               Illinois.” This language is significantly more restricted than the
               language found in the forum-selection clause in the case sub
               judice. The language in Prezocki exclusively applied to the
               contract itself, whereas the provision in the contract in the case sub
               judice stated “any dispute.”

Id. at *7. Ultimately, the Hayden court concluded, “We fail to see how requiring the Haydens to
litigate their claims in Blount County, Tennessee, would be unfair or unreasonable. The
Haydens traveled to that county to purchase their mobile home and the contract was executed
there.” Id. Likewise, here, the agreement was signed in Puerto Rico, and uses similar broad
language. We also fail to see how requiring Hernandez to litigate in the country which he resides
would be unfair or unreasonable.



                                                -9-
provides that it is unlawful “to discharge any individual, or otherwise to

discriminate against an individual with respect to compensation, terms, conditions,

or privileges of employment, . . . [when] the person is a qualified individual with a

disability[.]” “The plaintiff bears the initial burden of establishing a prima facie

case of disability discrimination against the defendant.” Hallahan v. The Courier-

Journal, 138 S.W.3d 699, 706 (Ky. App. 2004).

             In order to establish a prima facie case of discrimination
             based on a disability, the plaintiff must show: (1) that
             [she] had a disability as that term is used under the statute
             (i.e., the Kentucky Civil Rights Act in this case); (2) that
             [she] was “otherwise qualified” to perform the
             requirements of the job, with or without reasonable
             accommodation; and (3) that [she] suffered an adverse
             employment decision because of the disability.

Id. at 706-07.

             Under the KCRA, KRS 344.010(4), “disability,” with respect to an

individual, is defined as: “(a) A physical or mental impairment that substantially

limits one (1) or more of the major life activities of the individual; (b) A record of

such impairment; or (c) Being regarded as having such an impairment.” Under the

KEOA, KRS 207.130, “‘Physical disability’ means the physical condition of a

person whether congenital or acquired, which constitutes a substantial disability to

that person and is demonstrable by medically accepted clinical or laboratory

diagnostic techniques.”




                                         -10-
             The determination of whether Hernandez has an impairment and

whether the conduct affected by the impairment is a major life activity under the

statute are questions of law. Hallahan, 138 S.W.3d at 707. Hernandez alleges in

his complaint that he “performed all of his job duties in a satisfactory manner.”

This assertion undercuts his claim that being overweight and obese constitutes a

disability as defined by the KCRA or KEOA.

             Moreover, because the KCRA was modeled after federal law,

Kentucky courts look to federal disability-discrimination precedent when

interpreting the statute. Howard Baer, Inc. v. Schave, 127 S.W.3d 589, 592 (Ky.

2003). Congress amended the Americans with Disabilities Act (ADA) in 2008.

ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat. 3553 (2009). The

ADA Amendments Act (ADAAA) expanded the definition of disability. However,

because the KCRA has not been amended to conform with the ADAAA, courts

continue to interpret the KCRA consistently with pre-amendment ADA law.

Breen v. Infiltrator Sys., 417 F. App’x 483, 486 (6th Cir. 2011); Brown v. Humana

Ins. Co., 942 F.Supp.2d 723, 731 (W.D. Ky. 2013).

             The pre-amendment “ADA guidelines suggest that obesity is rarely

considered a disabling impairment[.]” Greenberg v. BellSouth Telecomm., Inc.,

498 F.3d 1258, 1263 (11th Cir. 2007) (emphasis added). Courts have uniformly

held that obesity is not a qualifying impairment, or disability, unless it is shown to


                                         -11-
be the result of a physiological disorder. EEOC v. Watkins Motor Lines, Inc., 463

F.3d 436, 440-43 (6th Cir. 2006) (“we hold that to constitute an ADA impairment,

a person’s obesity, even morbid obesity, must be the result of a physiological

condition.”); Francis v. City of Meriden, 129 F.3d 281, 286 (2d Cir. 1997)

(“obesity, except in special cases where the obesity relates to a physiological

disorder, is not a ‘physical impairment’ within the meaning of the [ADA] statutes.”

(Emphasis added)). Here, Hernandez has neither alleged nor demonstrated that his

obesity is the result of a physiological disorder; therefore, Hernandez is not entitled

to relief under the KCRA or KEOA. Accordingly, we discern no more than a

minimal public or governmental interest in the outcome of this dispute between

these parties.

             Furthermore, Hernandez failed to demonstrate the forum selection

clause was unreasonable or unfair. Thus, the trial court did not err in its

determination that the parties’ agreement was valid and binding. Enforcement of

the agreement was proper, and dismissal was appropriate.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Graves

Circuit Court is AFFIRMED.




                                         -12-
             COMBS, JUDGE, CONCURS.

             TAYLOR, JUDGE, DISSENTS AND FILES SEPARATE OPINION.

             TAYLOR, JUDGE, DISSENTING: Respectfully, I dissent.

             I harbor grave doubt that the provisions set out in Article 10 of the

Work Agreement are, in fact, a forum selection clause. The provisions are styled

as an “Administrative” procedure for complaints under the Agreement. There is no

reference to or restriction of legal action in this clause. In other words, the

Agreement sets forth no restriction for the exhaustion of any administrative

remedies before resort to legal action for disputes arising from the employment

relationship. Article 10 looks to be nothing more than a voluntary administrative

remedy for disputes arising under the Work Agreement. And I have serious

reservation that this clause controls a Kentucky Civil Rights Act claim that is

separate and apart from any claims arising under the Work Agreement. See KRS

344.450; Meyers v. Chapman Printing Co., Inc., 840 S.W.2d 814, 820 (Ky. 1992).

             However, presuming that the forum selection clause in the contract is

valid and enforceable, Hernandez argues on appeal that the clause is unreasonable.

The circuit court concluded that the clause was reasonable without any factual

basis or analysis to support this conclusion.




                                          -13-
             As noted by the majority, as concerns the enforceability of a forum

selection clause, our courts have adopted Section 80 of the Restatement (Second) of

Conflicts of Laws (1971), which provides:

             The parties’ agreement as to the place of the action
             cannot oust a state of judicial jurisdiction, but such an
             agreement will be given effect unless it is unfair or
             unreasonable.

Prudential Res. Corp. v. Plunkett, 583 S.W.2d 97, 99 (Ky. App. 1979). Thus, a

forum selection clause in a contract is usually enforceable unless the clause is

unreasonable. Id. Several factors are considered in determining the

reasonableness of a forum selection clause, including disparity of bargaining

power, inconvenience of holding a trial in the specified forum, law governing

formation of contract, place of execution of contract, and the location of parties

and witnesses. Aries Entm’t, LLC v. Puerto Rican Ass’n for Hispanic Affairs, Inc.,

591 S.W.3d 850, 856 (Ky. App. 2019); Prezocki v. Bullock Garages, Inc., 938

S.W.2d 888, 889 (Ky. 1997). And the circuit court is required to have a sufficient

factual record upon which to base its findings of fact as to the reasonableness of

the forum selection clause. Prezocki, 938 S.W.2d at 889. The record on appeal in

this case is meager at best and does not provide any basis for findings of fact as to

the reasonableness of the forum selection clause. See id. at 889.

             The complaint in this case was filed on January 30, 2020, and a

motion to dismiss was immediately filed on February 17, 2020. There was no

                                         -14-
discovery taken in this case albeit appellant attached discovery requests with the

complaint which were not responded to by appellees. Although Hernandez has the

burden to demonstrate the unreasonableness of the forum selection clause, the

circuit court is still obligated to follow applicable case law and specifically address

and determine the reasonableness of the clause.

             And I believe it is premature for the majority to address the merits of

the complaint in this case. There has been no discovery, and the circuit court did

not address the merits of the complaint in its order dismissing the case.

             Accordingly, I would vacate and remand this case with directions that

the parties be allowed to take any necessary discovery on the forum selection

clause issue and conduct an evidentiary hearing to determine whether Hernandez

can demonstrate that the clause is unreasonable and should not be enforced.




 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEES:

 John L. Caudill                            Oliver B. Rutherford
 Owensboro, Kentucky                        Louisville, Kentucky




                                         -15-